 
Exhibit 10.55
 
 
[logo11.jpg]


 
 
December 31, 2013


 
Mark P. Stevenson
[Address]


 
Dear Mark:


 
This letter will confirm our offer to you of the position of Executive Vice
President and President, Life Sciences Solutions Group of Thermo Fisher
Scientific Inc. (“Thermo Fisher” or the “Company”) once the acquisition of Life
Technologies Corporation (“Life Technologies”) by Thermo Fisher (as more fully
described in the Agreement and Plan of Merger dated April 14, 2013 among Thermo
Fisher, Polpis Merger Sub, and Life Technologies) has been completed (the
“Closing”). The terms of this letter are contingent upon the Closing and will
only become effective at that time. This offer is also contingent upon formal
approval by the Compensation Committee of the Company’s Board of Directors,
which we expect to receive prior to the Closing.
 
The position offered is an exempt, Senior Executive, Band VII position, and in
this role, you will report directly to the Company’s President and CEO. In
addition, a recommendation will be made to the Company’s Board of Directors to
elect you an Executive Officer of Thermo Fisher as soon as practicable after the
Closing. This position will be based in Carlsbad, CA and you will assume the
role effective on the Closing. We will also review certain aspects of this
offer, such as base salary and long-term incentives, if the Closing occurs after
April 1, 2014, to reflect any actions taken by Life Technologies as a part of
its normal annual compensation cycle.


Effective on the Closing, your annual salary will be $800,000 and will be paid
to you on a biweekly basis at the rate of $30,769 per pay period. You understand
that you will not participate in the 2014 annual salary planning process.
Accordingly, your first performance review will be in the first quarter of 2015
and annually thereafter to determine your eligibility for a merit increase.
 
Effective on the Closing, you will also be eligible to participate in the Thermo
Fisher incentive bonus plan, which provides you the opportunity to annually earn
additional compensation based on Company and individual performance. Your annual
bonus target for 2014 will be 105% of your base annual salary and is subject to
a multiplier of 0-2 times based on a combination of objective and subjective
factors, the details of which will be provided to you. To be eligible for a
bonus payment under the 2014 incentive bonus plan, you must be employed at the
time the bonuses are paid (which is anticipated to be in March, 2015). For the
2014 plan year, your bonus will be based on your full calendar year of service
without any proration, in lieu of partial year participation in the Life
Technologies annual incentive program.
 
Effective on the Closing, you will receive a $3,100,000 retention bonus
(“Retention Bonus”). This amount will be paid to you (less applicable
withholding taxes) as soon as practicable following the Closing. You must be
employed at the time this bonus is scheduled to be paid. As more fully explained
below, this Retention Bonus will, under the circumstances described below,
reduce (to not less than zero) amounts that would otherwise be payable to you
under the Change in Control Agreement between you and Life Technologies dated as
of March 5, 2009, as amended (“LIFE CIC Agreement”), as well as under the TMO
Severance Policy (as defined below). The retention bonus will not reduce amounts
that would otherwise be payable to you under the TMO CIC Agreement (as defined
below).
 
In addition, effective upon the Closing, you will be eligible to participate in
a Synergy Bonus Plan (the “Synergy Plan”) that we will develop for select Life
Technologies senior leaders, pursuant to which you will be eligible to earn up
to 1.5 times your initial annual target bonus, or up to $1,260,000. The Synergy
Plan will include individual synergy objectives with one and two year cumulative
Company targets that must be achieved for individual payouts to be earned. Up to
60% of your individual target opportunity will be earned based on achievement of
synergy objectives in the first 12 month period following the Closing, and up to
40% of your individual target will be earned based on achievement of synergy
objectives in the second 12 month period following the Closing. Additional
information on the plan design and individual and company targets will be
provided to you as we continue with our integration planning.
 
A recommendation will be made to the appropriate committee of the Company’s
Board of Directors to approve the issuance to you of an equity award with a
calculated value of $5,000,000 in lieu of participation in the 2014 annual grant
cycle of either the Company or Life Technologies. The recommendation will
consist of 50% stock options and 50% time-based restricted stock units
(“TRSAs”). The stock options will be granted at a price that approximates market
value on the date of grant. This recommendation will be submitted for approval
as soon as practicable following the Closing. The grants will be effective on
the date of approval.
 
The stock options are 7 year options, vesting ratably over a four year period,
with 25% vesting on each of the first through fourth anniversaries of the grant
date. Vested stock options are exercisable at any time during the remainder of
their seven year term.
 
The TRSAs vest over a 31/2 year period, with 15% vesting six months following
the grant date, and 25%, 30% and 30% vesting 018 months, 30 months, and 42
months following the grant date, respectively. The underlying shares will be
delivered to you shortly after vesting (less applicable withholding taxes).
 
The stock options and TRSAs are subject to the terms and conditions of the
applicable agreements and equity plan documents, which will be provided to you
subsequent to the approval of the grants. You must be actively employed at the
time of vesting for the stock options to be exercisable and for the TRSAs to be
distributed.
 
Your targeted level of long-term incentives for 2015 will be $4,000,000. Your
actual 2015 grant may be adjusted, up or down, based on a combination of company
and business unit performance, and your individual contributions in your role.
 
In accordance with the merger agreement referenced above, your Life Technologies
restricted stock units (“Life RSUs”) that are not distributed at Closing will be
converted to an equivalent cash amount at $76.00 per Life RSU (“Life Restricted
Cash”). The Life Restricted Cash will continue to vest after the Closing in
accordance with the underlying vesting schedules of the corresponding Life RSUs.
Upon acceptance of this position and effective on the Closing, we agree to
provide you with a one-time right to voluntarily terminate your employment
effective December 31, 2014, provided that you give the Company at least 30 days
prior written notice. Should you choose to exercise this right, you will be
entitled to receive any unvested and undistributed Life Restricted Cash (less
applicable withholding taxes) as of your termination date. In accordance with
the terms and conditions of the underlying plans and agreements, you will not be
eligible to receive any payments under the Thermo Fisher incentive bonus plan or
the Synergy Plan, and any unvested stock options and unvested and/or
undistributed TRSAs will be forfeited.
 
Effective on the Closing, you will be eligible to participate in Thermo Fisher’s
standard employee benefit programs. Because we anticipate that you will be a
Named Executive Officer in Thermo Fisher’s 2015 proxy statement, your
participation in the benefit programs offered by Life Technologies will end on
the date you are covered under the Company’s benefit plans, with no gap in
coverage for you or your dependent family members following the Closing.
 
As an executive at Thermo Fisher, you will also be eligible, effective on the
closing, for additional Company-paid life insurance and you will have the option
to defer a portion of your compensation (salary and bonus) into the Company’s
deferred compensation plan, which provides a 100% match on the first 6% of
compensation deferred into the plan, subject to plan rules and restrictions. In
addition, you may also be eligible for the Company-paid executive long-term
disability (“LTD”) benefit, which can provide up to an additional $10,000 of
monthly LTD benefit.
 
As a Band VII executive of Thermo Fisher, you will also be eligible effective
upon the Closing to the benefits provided under the Company’s standard Executive
Severance Policy, as amended (“TMO Severance Policy”) and standard Executive
Change in Control Retention Agreement (“TMO CIC Agreement”). In brief, under the
TMO Severance Policy, you would be entitled to, among other benefits, severance
pay equal to 1.5 times your base annual salary and target bonus at the time if
your employment is terminated without “cause” (as defined in the policy). Your
eligibility to receive severance benefits under the TMO Severance Policy is
contingent upon your signing the Company’s Noncompetition Agreement at the time
of the Closing.
 
Under the TMO CIC Agreement, you would be entitled to, among other benefits,
severance pay equal to two times your base annual salary and target bonus at the
time if your employment is terminated without “cause” or you terminate your
employment with “good reason” within 18 months of a “change in control” of
Thermo Fisher (as these terms are defined in the agreement).
 
 
 
 

--------------------------------------------------------------------------------

 
 
During the period between the Closing and the second anniversary of the Closing,
you will be eligible to receive benefits under your LIFE CIC Agreement, the TMO
Severance Policy or the TMO CIC Agreement. For the avoidance of doubt, you will
eligible for benefits under whichever one, but not more than one, of these
agreements provides a greater level of benefits, in the aggregate. For example,
if the Company terminates your employment without cause prior to the second
anniversary of the Closing, you will be eligible to receive all of the benefits
payable under the LIFE CIC Agreement (since that agreement provides you a
greater level of benefits) reduced by the Retention Bonus amount; you would not
receive any benefits under the TMO Severance Policy. Likewise, if a
change-in-control of Thermo Fisher occurs prior to the second anniversary of the
Closing, you will be eligible to receive the benefits under either the TMO CIC
Agreement (with no reduction for the Retention Bonus amount) or the LIFE CIC
Agreement (reduced by the Retention Bonus amount), but not both, depending on
which agreement would provide you the greater level of benefits. Immediately
following the second anniversary of the Closing, you will no longer be eligible
for any benefits under the LIFE CIC Agreement (other than benefits already
scheduled to be received based on events occurring prior to the second
anniversary of the Closing) and you will only be eligible for benefits under the
TMO Severance Policy or the TMO CIC Agreement in accordance with their terms. In
addition, there will be no reduction in the amount of the severance benefits
payable to you under the TMO Severance Policy or the TMO CIC Agreement for the
Retention Bonus amount in the event that your employment is terminated by the
Company without “cause” at any time after the second anniversary of the Closing.
For avoidance of doubt, all of your rights under the LIFE CIC Agreement remain
in place and in full force and effect, including without limitation your right
to receive tax restoration payments from the Company in the event any taxes are
imposed on you under Internal Revenue Code Sections 280G or 4999, until the
second anniversary of the Closing, immediately following which you will no
longer be eligible for any benefits under the LIFE CIC Agreement (other than
benefits already scheduled to be received based on events occurring prior to the
second anniversary of the Closing).
 
Copies of the TMO Severance Policy, the TMO CIC Agreement, and the
Noncompetition Agreement have been provided.
 
We both acknowledge and agree that upon the Closing, you will cease to be
President and Chief Operating Officer of Life Technologies, and your acceptance
of your new position with Thermo Fisher and the terms of the offer described
above may not be used by you in the future as the basis for your claiming “Good
Reason” (as that term is defined under your LIFE CIC Agreement). We further
agree that notwithstanding the waiver contained in the preceding sentence, you
have not waived your right to claim “Good Reason” including, for example, if on
or after the Closing and within 2 years following the Closing, the Company
changes your new position or its duties, responsibilities, compensation
(including but not limited to your annual base salary) or location in such a way
that, when compared with the terms of your new position with Thermo Fisher
immediately following the Closing, one or more of the conditions required to
allow you to claim “Good Reason” would exist. In the event that you claim “Good
Reason” pursuant to the previous sentence, you will continue to be eligible for
all of the benefits to which you be entitled pursuant to your LIFE CIC
Agreement, subject to reduction for the Retention Bonus referenced above.
 
Thermo Fisher will reimburse you for advisory services provided to you directly
in connection with this offer of employment, up to a maximum reimbursement of
$25,000. The invoices are subject to review and approval for reasonableness by
the Company. You may submit to the Company applicable invoices for this
reimbursement within 45 days of the Closing and the Company shall provide you
with such reimbursement within 30 days of its receipt of such invoices.
 
This offer letter and all compensatory payments or benefits that will be
provided to you are intended to either be exempt from or comply with the
requirements of Internal Revenue Code Section 409A (“Section 409A”) and the
Company shall interpret and administer such payments and benefits in accordance
with this intention. Each payment made to you shall be considered a separate
payment and not one of a series of payments for purposes of Section 409A. If
upon your “separation from service” within the meaning of Section 409A, you are
then a “specified employee” (as defined in Section 409A), then solely to the
extent necessary to comply with Section 409A and avoid the imposition of taxes
under Section 409A, the Company shall defer payment of “nonqualified deferred
compensation” that is payable as a result of and within six (6) months following
such separation from service until the earlier of (i) the first business day of
the seventh month following your separation from service, or (ii) ten (10) days
after your death.
 
Thermo Fisher, as a government contractor, is required to maintain a drug free
workplace. Therefore, this employment offer is conditional upon your passing a
pre-employment drug test and a background investigation. In the event that the
background investigation reveals information that, in the Company’s reasonable
discretion, raises material concerns about your qualifications for the position,
we will contact you (by no later than 30 days after the Closing) to discuss our
concerns, which if not resolved to our satisfaction, could result in a
revocation of this offer or a termination of your employment.
 
In accordance with the Company’s standard employment practice, you will also be
required to sign the Company’s Information and Invention Agreement prior to the
Closing, a copy of which has been provided.
 
Mark, our employees are committed to the success and growth of our business. At
Thermo Fisher, we believe that our core values of Integrity, Intensity,
Innovation and Involvement are the key to this success. We are very enthusiastic
about the prospect of you joining our team and your commitment to our values. We
are confident that your skills and experience will enable Thermo Fisher
Scientific to maintain its premier position as the world leader in serving
science.
 
You may accept our offer of employment by signing and returning this letter to
Martin Van Walsum by January 3, 2014.
 
Sincerely,
 
 
 
/s/ Marc Casper               
Marc Casper
President and Chief Executive Officer
 
 
Accepted and Agreed:
 
By: /s/ Mark P. Stevenson                       
       Mark P. Stevenson
 
Dated: 12/31/13
 
cc: Martin Van Walsum, Vice President, Compensation
 
 
2

--------------------------------------------------------------------------------

 